Per Curiam :
This case will be reversed on the ground that the plaintiff below showed no title to the mortgage. He claimed under an assignment from Adee which recited a previous assignment to another person; which, in other words, admitted that the assignor had no title to assign. 'True, it says the prior assignment was made to Samuel Blackwood under whom the plaintiff claimed; but this was no evidence of that fact. Adee could admit title out of himself, but he could not admit title into any other.